Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 17-32 directed to invention non-elected without traverse.  Accordingly, claims 17-32 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The previous rejection of claim 7 under 35 USC 112(b), claims 4-5 under 35 USC 112(d), claims 1-6, 8-9, 11, and 15-16 under 35 USC 103 as being unpatentable over Felix (US 6,613,941 B1) in view of MacPherson (US 3,680,699), and claims 13-14 under 35 USC 103 as being unpatentable over Felix (US 6,613,941 B1) in view MacPherson (US 3,680,699) as applied to claim 12, and further in view of Ichida et al. (US 203/0168405 A1) are withdrawn in light of Applicant’s amendment.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767